Appeal from an order of the Special Term, Supreme Court, Ulster County, confirming an award of $20,000 made by commissioners of appraisal to the claimant, William Van Demark, for the taking of property designated in this condemnation proceeding as Parcel 1337. The proceeding was instituted under title K of the Administrative Code of the City of New York. (Laws of 1937, chap. 929.) The evidence fully supports the order and award appealed from, which should be affirmed. Order appealed from and award unanimously affirmed, with costs. Present — Hill, P. J., Crapser, Bliss, Heffernan and Schenck, JJ.